Citation Nr: 1209196	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to payment of withheld VA compensation benefits for a dependent student daughter for the period from March 1, 2007 through April 30, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from June 1980 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the Veteran's application for additional compensation for a dependent student, effective February [redcated], 2007, with payment beginning the first day of the month following the effective date, i.e., March 1, 2007 based on a finding of permanent incapacity for self-support for the Veteran's daughter.  In the award letter, the Veteran was advised that the additional compensation was being withheld until May 1, 2008 due to his receipt of military retired pay.  

In an August 2010 statement, the Veteran appears to be raising claims for increased ratings for his service-connected disabilities.  These claims have not been adjudicated by the RO and are not currently before the Board.  They are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's has a dependent student daughter who has been determined to be permanently incapable of self support.

2.  The Veteran was awarded additional compensation for a dependent student daughter effective February [redcated], 2007, the day his dependent student daughter turned 18; benefits became payable effective March 1, 2007 in accordance with regulation.

3.  For the period from March 1, 2007 through August 31, 2007, the Veteran was not entitled to concurrent receipt of military retired pay and VA compensation benefits and the additional compensation for a dependent student daughter was correctly withheld from his actual payment for this period.   

4.  Effective from September 1, 2007, the Veteran was eligible for entitlement to concurrent receipt of military retired pay and VA compensation benefits, including additional compensation for a dependent student and he received retroactive payment of $1,928.00 in January 2009, which would have included additional compensation for a dependent student for part of the period at issue, i.e., from September 1, 2007 through April 30, 2008.


CONCLUSION OF LAW

There is no legal basis to award the Veteran payment of withheld VA compensation benefits for a dependent student for the period from March 1, 2007 through August 31, 2007 due to receipt of concurrent retired military pay, and the Veteran received retroactive payment of $1,928.00 in January 2009, which included additional compensation for a dependent student daughter for the period from September 1, 2007 through April 30, 2008.  10 U.S.C.A. § 1414 (West 2002);38 U.S.C.A. § 5304(a)(1), 5305 (West 2002 & Supp. 2011); 38 C.F.R. § 3.750 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3,159, 3.326(a) (2011).  

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi,  16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004.  

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this claim. Nonetheless, the Board finds that the Veteran has not been prejudiced by any VCAA duty-to-notify defect deemed to exist, if any, as the Board finds that he had actual notice in this regard.  A December 2008 Statement of the Case included the laws and regulations pertaining to concurrent receipt of retirement pay and disability compensation as well as determinations with regard to additional compensation for a dependent student.  The appellant submitted various statements subsequent to receiving the Statement of the Case and has not identified any additional pertinent evidence that would support his claim for an earlier effective date for entitlement to the benefit that was granted.  Consequently, the Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Analysis

The Veteran retired from the U.S. Navy in October 1998, after more than 18 years of active service.  In an October 2000 letter, pertaining to the Veteran's VA disability compensation award, he was informed that because he was receiving service retired pay, some VA compensation would be withheld.  He was further advised:

VA compensation is not taxable.  However, service retired pay, based on age or length of service, is taxable.  Under current law, service retired pay equal to the amount of VA benefits payable is exempt from taxation.  This exemption applies only if VA received your waiver of retired pay within one year of the date of your notification of VA entitlement.  As we received your waiver with your claim for benefits, your exemption amount is the total amount of VA compensation to which you are entitled from the earliest date shown above.  (emphasis added).  

He was also advised that his award included additional benefits for his spouse and child.  

In an April 2006 award letter, it was reported that the Veteran's retired pay withholding would stop effective March 1, 2006, and his additional compensation for his child would stop effective February [redcated], 2007, the date his daughter turned 18 years old.  

As of August 2007, the Veteran had established service connection for the following disabilities:  a low back disability, evaluated 20 percent disabling; a right knee disability, evaluated as 10 percent disabling; a left knee disability, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; left leg sciatica, evaluated as 10 percent disabling, residuals of a fracture of the right great toe, evaluated as noncompensable; a scar on the right temple, evaluated as noncompensable; burn scars of the forearms, evaluated as noncompensable; and a laceration scar of the thenar eminence evaluated as noncompensable.  The total combined evaluation from July 18, 2005 was 40 percent, and from August 8, 2007 was 50 percent.  

In February 2008, the Veteran submitted a claim together with VA Form 21-686c, Declaration of Status of Dependents.  He noted that additional compensation for a dependent child had been stopped in February 2007 when his daughter turned 18 years old.  However, he asserted that she should remain in dependency status because she was in school.  Additionally, she had been diagnosed with a primary disability of autism so her dependency would essentially be permanent.  In the April 2008 rating decision, it was found that the Veteran's child was permanently incapacitated for self-support.  Hence, she was added back onto the Veteran's compensation award as a dependent student.  However, he was advised that these additional compensation benefits were being withheld until May 1, 2008 due to the Veteran's receipt of military retired pay.  The Veteran has essentially asserted that benefits should not have been withheld from his compensation for the period from March 1, 2007 through April 30, 2008.  

In a January 2009 letter, the RO notified the Veteran that he was entitled to retroactive compensation in the amount of $1,928.00 for the period from September 1, 2007 through July 1, 2008 based on new legislation, described below.  He was also informed that he had one year from the date of the letter to appeal the decision.  There is no notice of disagreement pertaining to this matter of record.  The Veteran has clearly been awarded additional compensation, including for his dependent student, beginning September 1, 2007, based on the new legislation.  Nevertheless, the Veteran continues to assert that he was not provided proper compensation for his dependent student for the period from March 1, 2007 through April 30, 2008.  

In general, there is a prohibition on the concurrent payment of military retired pay and VA disability compensation pay without a waiver of a portion of the retired pay.  See 38 U.S.C.A. § 5304; see also 38 U.S.C.A. § 5305.  This prohibition is why the RO withheld portions of the Veteran's disability payments for certain periods.  This was done to avoid an overpayment due to a duplication of benefits.  The waiver the Veteran submitted that was referenced above shows that the Veteran was aware that duplicate benefits would not be paid.  

Legislation, however, was subsequently enacted to allow certain veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensation.  The two programs are known as Combat Related Special Compensation (CRSC) and Concurrent Retirement and Disability Payment (CRDP).  

The CRSC program was established by the National Defense Authorization Act (NDAA) for Fiscal Year 2003, Pub. L. No.107-314 § 636, in December 2002.  The purpose of the legislation was to allow receipt of partial or full military retired pay and VA disability compensation to eligible military retirees with combat-related disabilities.  CRSC became effective June 1, 2003.  Under a prior version of the law, CRSC was payable when a Veteran had a combined 60 percent service-connected, combat-related disability, and was evaluated as individually unemployable due to the service-connected disabilities.  See Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, Subpart v, 5.A.7.  Under an amended version of the program, eligibility was expanded effective January 1, 2004, such that the basic eligibility for CRSC would be met if the Veteran had completed 20 years of service and had a qualifying combat-related disability.  The change in law was codified at 10 U.S.C.A. § 1413a.  Notably, the criteria for CRSC do not require a Veteran to have actually engaged in combat.  The pertinent military department makes the final determination regarding qualifying disabilities.  This is not a VA program.  Id.  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, precedent opinions of VA's General Counsel and precedential decisions to courts of superior jurisdiction.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

In addition, the National Defense Authorization Act of 2004 established CRDP, effective January 1, 2004.  CRDP is a program that is available to military retirees who served a minimum of 20 years creditable service, including service in the National Guard and Reserves.  CRDP restores some or all of the military retired pay that was deducted due to receipt of VA service-connected disability compensation.  Retirees must be rated 50 percent or more disabled by VA and, unlike CRSC, the disabilities do not have to be combat-related.  Retirees are not required to apply for this benefit; enrollment is automatic.  Qualified retirees with a 100 percent VA disability rating were subject to a phase-in period for payments only from January 1, 2004, to December 31, 2004.  After December 31, 2004, such individuals are generally eligible for full payment of their military retired pay and VA disability compensation, with some limitations.  See 10 U.S.C.A. § 1414 (West 2002 & Supp. 2011); M21-1MR, Part III, Subpart v, 5.A.6. 

In this case, the Veteran is in receipt of CRDP payments, according to the payment record supplied to him with the January 2009 notice letter, effective from September 1, 2007, and there is no indication that he has been deemed eligible for benefits under the CRSC program because he is not currently in receipt of a 60 percent combined schedular rating for his disabilities as well as entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

VA is not the agency responsible for making the determination of CRSC eligibility in the first instance.  The Veteran must apply with his own service department through the Defense Finance and Accounting Service (DFAS).  See M21-1MR, Part III, Subpart v, 5.A.7; see also 10 U.S.C.A. § 1413a (West 2002).  Once a determination as to eligibility has been made by DFAS, and notice provided to VA, the Veteran's compensation can be adjusted accordingly.  Hence, VA in general, and the Board in particular, cannot address determinations of eligibility to CRSC in the first instance.  Thus, the Board's sole focus in this appeal is essentially whether the Veteran is eligible for an earlier effective date for implementation of the CRDP compensation program  - namely for the period from March 1, 2007 through April 30, 2008 - the time period that additional compensation for his dependent student were withheld and not retroactively reimbursed.  

The Veteran first received entitlement to a 50 percent disability rating effective August 8, 2007.  In a January 2008 rating decision, the RO denied a rating in excess of 20 percent for the Veteran's low back disability and granted service connection for chronic left leg sciatica and assigned a 10 percent rating for this disability, effective August 8, 2007.  Hence, his new combined rating was 50 percent as of that date.  There is no indication in the record that the Veteran was entitled to a 50 percent rating prior to that date.  Moreover, in a May 2008 rating decision, the RO denied service connection for type II diabetes mellitus and residuals of gastric bypass surgery.  The Veteran did not file a timely appeal of either of these rating decisions and there is no indication that any other claims remained pending that would afford him an effective date prior to August 8, 2007 for the award of a 50 percent combined rating.  

Accordingly, VA properly withheld the additional VA compensation benefits that the Veteran was awarded for his dependent student for the period from March 1, 2007 through August 31, 2007, and the Veteran is not entitled to any retroactive reimbursement payment.  In this regard, the Board observes that in his January 2009 VA Form 9, the Veteran asserted that VA stopped his additional dependency compensation in February 2007 when his daughter turned 18 years old.  This is correct - VA did initially discontinue those payments based solely on the fact that his daughter turned 18 as required under VA's laws and regulations.  However, after the Veteran submitted the evidence necessary to show that she was in school and incapable of self-support, she was returned to the Veteran's VA award as a dependent student retroactive to the day that she turned 18, i.e., February [redcated], 2007.  Hence, the Veteran was granted the benefit that he sought.  Nevertheless, the actual payment of the monetary benefits due to him based on that award were withheld for the period from March 1, 2007 through April 30, 2008 due to his concurrent receipt of military retired pay and VA disability compensation.  The Veteran's waiver referenced above clearly demonstrates that he was aware that he would not be entitled to duplicate benefits.  Moreover, as fully discussed above, unless the requirements outlined above in the newly enacted legislation were met, duplicate benefits were not to be paid.  The Veteran's entitlement to duplicate payments commenced when he was awarded a combined 50 percent disability rating for his service-connected disabilities - essentially becoming eligible for participation in the CRDP program.  As such, he actually did receive additional compensation for his dependent student daughter for a portion of the time period on appeal, i.e., from September 1, 2007 through April 30, 2008, and this payment was reflected in the retroactive payment of $1,928.00 he received in January 2009.  No further retroactive payments are authorized.  

The Board is sympathetic to the Veteran's arguments, but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].").  He was not eligible for concurrent military retired pay and VA disability compensation until August 8, 2007 - and this award was made effective September 1, 2007 in accordance with current laws and regulations.  Hence, VA's withholding of the additional award of compensation for a dependent student daughter essentially for the period from March 1, 2007 through August 31, 2007 was proper.  Since the Veteran's claim fails because of an absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis, 6 Vet. App. 426.  

Finally, the Board observes that in an October 2008 letter, the Veteran was asked to complete and re-submit another VA Form 646c Declaration of Status of Dependents to verify continued entitlement to additional compensation for his dependents.  In his October 2008 response, the Veteran stated that because his daughter had been classified as a permanently disabled dependent he should not be required to continuously re-verify the information.  His daughter has been deemed to be permanently incapable of self-support.  However, as he was advised in the letter, dependency status can be changed due to the loss or addition of a dependent.  VA continues to send requests to verify the status of dependents to prevent an overpayment of compensation benefits that would result after a death or divorce and to ascertain whether any additional dependents need to be added to a Veteran's award.  


ORDER

Payment of withheld VA compensation benefits for a dependent student daughter due to concurrent receipt of retired military pay for the period from March 1, 2007 through August 31, 2007 is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


